Citation Nr: 0027835	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for allergic 
rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's allergic rhinosinusitis is not productive 
of greater than 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side, and 
episodes of sinusitis are not shown by the medical evidence.


CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
rating for allergic rhinosinusitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514, 6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his allergic rhinosinusitis is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The veteran established service connection for allergic 
rhinosinusitis by means of an April 1967 rating decision, 
which assigned a noncompensable disability rating.  That 
rating was continued by an August 1998 rating decision, which 
is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's allergic rhinosinusitis is 
evaluated pursuant to the criteria for the evaluation of 
allergic rhinitis found in Diagnostic Code 6522 of the 
Schedule.  38 C.F.R. § 4.97 (1999).  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97 (1999).

A June 1997 VA medical report notes a diagnosis of allergic 
rhinitis and a prescription for medication.  A July 1997 VA 
medical report shows that the veteran was seen for a follow-
up for chronic allergic rhinitis and was prescribed 
medication.  His turbinates were congested.  An August 1997 
VA medical report shows that the veteran was seen with 
chronic allergic rhinitis.

A March 1998 VA medical report shows that the veteran had a 
diagnosis of chronic allergic rhinitis.  He felt congested.  
The report is in some part illegible, but it appears that 
medications were prescribed.

A June 1998 VA examination shows that the veteran complained 
of nasal stuffiness and occasional nasal discharge.  There 
was interference with breathing through the nose, with 
occasional purulent discharge.  There was no dyspnea at rest 
or on exertion.  The veteran was treated with medications.  
There was no speech impairment.  There were no periods of 
incapacitation requiring bed rest and treatment by a 
physician.  Physical examination found no nasal obstruction, 
however the turbinates were slightly congested.  There was no 
tenderness, purulent discharge, or crusting at the time of 
the examination.  The turbinates were congested.  X-ray of 
the sinuses revealed congested turbinates.  The examiner 
diagnosed allergic rhinitis.

The Board finds that the evidence does not show that the 
veteran meets the criteria for a compensable rating for 
allergic rhinitis.  The June 1998 VA examination found no 
nasal obstruction.  Therefore, the Board finds that the 
evidence does not show greater than 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  Thus, a compensable rating is not warranted.

In evaluating the veteran's claim, the Board has examined 
whether a compensable rating may be warranted pursuant to the 
criteria for the evaluation of sinusitis.  Those criteria 
provide that a noncompensable rating is warranted where the 
evidence shows sinusitis detected by X-ray only.  A 10 
percent rating is warranted where the evidence shows one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514, General Rating Formula for Sinusitis (1999).

The evidence of record does not show that the veteran has had 
any incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment during the period under consideration.  
Furthermore, the evidence does not show incapacitating 
episodes of sinusitis with headaches, pain, or purulent 
discharge or crusting.  The evidence of record does not show 
that the veteran has been treated for sinusitis during the 
period under consideration.  The medical evidence being 
considered has consistently diagnosed allergic rhinitis.  The 
Board finds that the evidence does not show that the veteran 
had any episodes of sinusitis during the period under 
consideration.  Therefore, the Board finds that a compensable 
rating pursuant to the criteria for the evaluation of 
sinusitis is not warranted.

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) rating for allergic 
rhinosinusitis are not met and the veteran's claim therefor 
is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514, 6522 (1999).


ORDER

Entitlement to an increased (compensable) rating for allergic 
rhinosinusitis is denied.




		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

